DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group III, and species of compound A, in the reply filed on July 22, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because of the reasons set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  The scope of methods requiring structural limitations of R2 = alkyl was searched and examined.  See below, Section 8.
4.	Claims 1-5, 10 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2022.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16485487, filed on March 9, 2018.
Information Disclosure Statement
6.	The information disclosure statements (dated December 22, 2020 and November 27, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
7.	Claims 1-11 are pending.  Claims 6-9 are elected and under prosecution.  Claims 6 and 7 are rejected.  Claims 8 and 9 are allowable.  Claims 1-5, 10 and 11 are withdrawn. 
Note:  Claims 6-9 require a compound of claim 1, however, do not provide the structural parameters.  It is recommended for Applicants to add the structural parameters, as claims 1-5, 10 and 11 are not entitled to rejoinder and will require cancellation for allowance of the claims under prosecution.
Claim Objections
8.	Claims 8 and 9 objected to because they are dependent on a base withdrawn claims 3 and 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See also note above, Section 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims require a compound wherein R2 is one of fumaric acid ester products.  The specification does not provide a definition of “fumaric acid ester product.”  This definition is not provided by the state of the art.  In the state of the art, a fumaric acid ester is one in which one or more of the hydrogen atoms in fumaric acid is esterified.  It is noted that the structure of formula (A) already contains a fumaric acid attachment.  It cannot be ascertained what “R2 is one of fumaric acid ester products” means.  For example, R2 may be an alkyl as in the exemplary compounds in the specification.  Or R2 may be an entire new fumaric acid ester substituent or a product of such substituent.  Appropriate correction and clarification are required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626